DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Response to Amendment

	Claims 1-37 have been cancelled. Claims 57, 60, 68-69, 72, and 79 have been amended and claim 82 has been newly added as requested in the amendment filed on March 28, 2022. Following the amendment, claims 38-45, 47-57, 60-72 and 79-82 are pending in the instant application.
Claims 38-45, 47-56, 61-67, 71, and 79-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions in the Response filed 12/23/2020, there being no allowable generic or linking claim. 
Claims 57, 60, 68-69, 72, and 82 are under examination in the instant office action.
The claim amendments requiring measuring the expression of GPR4 in response to a drug, oligonucleotide, peptide, or a derivative thereof, render moot the rejection based upon the Xu art of record.  While Xu et al. demonstrate a 5-fold change in hippocampal GPR4 in patients with an APOE4 allele compared to those without this allele, the reference does not teach cell-based assays for changes in response to molecules.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 60, 68-69, and 72 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As stated in the statute above, Claims shall contain a reference to a claim previously set forth. Claims are not allowed to depend from a subsequent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/relationship.  See MPEP § 2172.01.  The steps pertaining to measuring SORLA are omitted.  Further it is unclear how “a change” in the amount of SORLA relates to the specific increase in the instantly-elected GPR4 as recited by the parent claim.  The scope of claim 60 is entirely unclear because it fails to further limit the elements/steps of the parent claim (claim 82, see improper dependency).  Rather it implies an entirely new method comprising detecting a different protein, and the relationship between the elements is entirely unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57, 68-69, 72, and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer AG et al, WO/2003/096025A1, published 20.11.2003 (hereafter “Bayer”).
The instant claims define GPR4 as “an APOE4 motif-mediated gene located on human chromosome 19 in cells having an APOE4 allele”.  
The Bayer prior art teaches PCR methods comprising measuring G-Protein Coupled Receptor 4 (GPR4) mRNA levels (pg. 11, line 19) and specifically recites the “cell-based” assays of instant claim 72, (pg. 11 “to identify cells that express abnormal levels of GPR4; and detecting polymorphisms of GPR4”; pg. 38, line 19). The prior art specifically contemplates screening assays using test compounds or agents that increase or decrease the expression or activity of GPR4 (pg. 38, lines 7-14).  It discloses detecting an increase/decrease in the expression of GPR4 in response to a molecule, wherein the molecule is a drug (paragraph bridging pgs. 3-4 and pg. 91, Example 10); an oligonucleotide (pgs. 34-35 section on “Antisense Oligonucleotides”), a peptide (pg. 13, lines 4-10), or a derivative thereof (pg. 43, “Binding Assays”). The reference contemplates measuring increases (ex. pg. 96, line 28) and decreases (pg. 34, line 13).  Most importantly, the reference discloses use of human cells (ex. pg. 23, lines 9 and 14) and the prior art disclosure is aimed specifically at GPR4 expression in neuronal cells (pg. 51, “Central Nervous System (CNS) Disorders).  
Thus, the reference anticipates the limitations of the instant claims: measuring the expression of GPR4, and detecting a decrease (claim 57) or increase (claim 82) in response to a drug, oligonucleotide, peptide, or a derivative thereof, wherein a change in the expression comprises measuring a change in the synthesis of a gene expression product or mRNA; wherein the assays are cell-based (claim 72); the cells are human cells (claim 68) and the cells are specifically neuronal cells (claim 69).

 Conclusion
	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649